COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Thomas Wayne Florence V. The State of Texas

Appellate case number:    01-11-00822-CR

Trial court case number: 10CR1217

Trial court:              56th District Court of Galveston County

Date motion filed:        December 5, 2013

Party filing motion:      Appellant

       It is ordered that the motion for reconsideration en banc is DENIED.


Judge’s signature: /s/ __Evelyn V. Keyes___________________________________________
                     Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, and Brown.


Date: January 14, 2014